        Case 1:20-cr-00115-DLC Document 40 Filed 03/17/21 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,                               CR 20–115–BLG–DLC

                      Plaintiff,

        vs.                                                     ORDER

 DAVID ALOANSO ZUNIGA,

                      Defendant.


      Less than an hour before the sentencing hearing in this matter, the

government files its Unopposed Motion and Brief for Issuance of a Preliminary

Order of Forfeiture. (Doc. 39.) The Court is underwhelmed by the government’s

timing. The eleventh-hour nature of the motion strips the Court the opportunity to

“enter the preliminary order sufficiently in advance of sentencing to allow the

parties to suggest revisions or modifications before the order becomes final[.]”

Fed. R. Crim. P. 32.2(b)(2)(B).

      However, under the circumstances, and because the motion is unopposed,

the Court will grant the motion. The Court cautions the government, though, that

its messy practices as related to forfeiture have the Court’s full attention going

forward.

                                           1
           Case 1:20-cr-00115-DLC Document 40 Filed 03/17/21 Page 2 of 4



         With that said, the Court FINDS:

         (1)   The United States sought forfeiture of any property of the above-

captioned person, pursuant to 18 U.S.C. § 924(d), as property used or intended to

be used to facilitate the violations alleged in the indictment, or as proceeds of said

violation. (Doc. 1.)

         (2)   On November 24, 2020, the defendant entered a plea of guilty to

Count IV of the indictment, which charged him with possession of a stolen firearm.

(see Doc. 30.)

         (3)   The Indictment contained a forfeiture allegation that stated that as a

result of the offenses charged in the indictment, the defendant shall forfeit any

firearm used and involved in a knowing violation of the charged offense. (Doc. 1

at 3.)

         (4)   By virtue of Defendant David Aloanso Zuniga’s guilty plea, the

United States is now entitled to possession of the property, pursuant to18 U.S.C.

§ 924(d), and Rule 32.2(b)(2), Federal Rules of Criminal Procedure.

         ACCORDINGLY, IT IS ORDERED that:

         (1)   The motion (Doc. 39) is GRANTED.




                                            2
          Case 1:20-cr-00115-DLC Document 40 Filed 03/17/21 Page 3 of 4



      (2)    Based upon the plea of guilty by Zuniga to Count IV of the

Indictment, the United States is authorized and ordered to seize the property

following property:

      $      16 rounds of .45 ACP ammunition;
      $      10 rounds of .40 S&W ammunition; and
      $      10 rounds of CCI .22 caliber ammunition.

This property is forfeited to the United States for disposition in accordance with

the law, subject to the provisions of 18 U.S.C. § 924(d).

      (3)    The foregoing forfeited property is to be held by the United States in

its secure custody and control.

      (4)    Pursuant to 21 U.S.C. § 853(n)(1), the United States shall publish at

least once for three successive weeks in a suitable means of general circulation

notice of this order, notice of the United States’ intent to dispose of the property in

such manner as the Attorney General may direct, and notice that any person, other

than Zuniga, having or claiming a legal interest in the above-listed forfeited

property must file a petition with the Court within thirty (30) days of the final

publication of notice or of receipt of actual notice, whichever is earlier. This

notice shall state that the petition shall be for a hearing to adjudicate the validity of

the petitioner’s alleged interest in the property, shall be signed by the petitioner

under penalty of perjury, and shall set forth the nature and extent of the petitioner’s


                                            3
         Case 1:20-cr-00115-DLC Document 40 Filed 03/17/21 Page 4 of 4



right, title, or interest in the forfeited property and any additional facts supporting

the petitioner’s claim and the relief sought.

      The United States may also, to the extent practical, provide direct written

notice to any person known to have alleged an interest in the property that is the

subject of the preliminary order of forfeiture, as a substitute for published notice as

to those persons so notified.

      (5)    Upon adjudication of all third-party interests, this Court will enter a

final order of forfeiture, pursuant to 21 U.S.C. § 853(n).

      DATED this 17th day of March, 2021.




                                           4
